EXHIBIT 10.L
February 25, 1999


HAND-DELIVERED


Kevin S. Buchel
Senior Vice President
of Operations and Finance
333 Bayview Avenue
Amityville, NY  11701
Re:  Severance Agreement


Dear Kevin,


This letter will confirm our recent discussions and supplement the terms of your
employment.


NAPCO hereby agrees that, upon any non-voluntary termination of employment which
is not based on cause, you will be entitled to severance pay equaling nine (9)
months’ salary and continued health insurance for a period of six (6)
months.  The payment of any such severance or continued health insurance will be
paid according to the same payment schedule as if you were still employed during
that time frame.


In exchange for this severance agreement,  your continued employment, and other
valuable consideration, you agree that during the term of employment hereunder,
you will not, except with the prior written consent of NAPCO, directly or
indirectly engage in, or accept any position as an agent, employee, officer or
director of, or consult, advise with, invest in (except in insignificant
amounts), or otherwise in any way give assistance to aid any person, firm or
corporation (or any of their related entities) in the security alarm, fire
alarm, security lock, security hardware or entry access products industry either
as a manufacturer, installer and/or distributor or any other business which
NAPCO has entered or is currently engaged in entering at the time of
termination.


For a period of three (3) years after any termination of your employment
hereunder, you will not, without the prior written consent of NAPCO, directly or
indirectly engage in, or accept any position as agent, employee, officer or
director of, or consult, advise with, invest in (except in insignificant
amounts) or otherwise in anyway give assistance or aid to any person, firm, or
corporation (or any of their related entities) engaging in business which
relates directly or indirectly with the business of NAPCO or which would be
competitive or a competitive substitute  with any product(s)  or
product  lines  in  the  security alarm,  fire alarm, security lock,
security hardware or entry access products industry either as a manufacturer,
installer, and/or distributor or any other business which NAPCO has entered or
is currently engaged in entering at the time of termination.  You explicitly
acknowledge the reasonableness of the scope of this paragraph in view of the
fact that your position at NAPCO enables you to become privy to significant and
sensitive information.


Please acknowledge, by signing below, that you accept the terms set forth
herein.


I am very grateful for your many years of loyal service to NAPCO.  I look
forward to working closely with you for many years to come.
 

 
Very truly yours,
 
NAPCO Security Systems, Inc.
 
 /S/ RICHARD SOLOWAY
 
Richard L. Soloway
 
Chairman



AGREED TO BY:
 /s/ KEVIN S. BUCHEL                                           
Kevin S. Buchel


Dated:  February 25, 1999
 
 